EXHIBIT 10.17
 
PACIFIC ENERGY DEVELOPMENT COMPANY LLC


SECURED PROMISSORY NOTE
 


$200,000.00 February 14, 2011
 Danville, California


For value received, Pacific Energy Development Company LLC, a Nevada limited
liability company (the “Company”), promises to pay to the order of Frank C.
Ingriselli (the “Holder”), the principal sum of $200,000.00, together with
interest accrued on the unpaid principal amount of this Secured Promissory Note
(this “Note”) at the rate of 3.0% per annum commencing on the date hereof,
compounded annually.  This Note is subject to the following terms and
conditions:
 
1.           Maturity.  All unpaid principal and accrued interest under this
Note shall be due and payable upon written demand made by the Holder at any time
on or after October 31, 2011, except as otherwise provided hereunder. 
Notwithstanding the foregoing, the entire unpaid principal sum of this Note,
together with accrued and unpaid interest thereon, shall become immediately due
and payable upon (i) the initial closing of a Qualified Financing, (ii) the
insolvency of the Company, (iii) the commission of any act of bankruptcy by the
Company, (iv) the execution by the Company of a general assignment for the
benefit of creditors, (v) the filing by or against the Company of a petition in
bankruptcy or any petition for relief under the federal bankruptcy act or the
continuation of such petition without dismissal for a period of 90 days or more,
or (vi) the appointment of a receiver or trustee to take possession of the
property or assets of the Company.
 
A “Qualified Financing” shall mean the closing of one or more investments
(excluding the conversion of any convertible notes of the Company) in which the
Company receives gross proceeds totaling at least $2,000,000 in exchange for
equity securities of the Company.
 
2.           Payment; Prepayment.  All payments shall be made in lawful money of
the United States of America at such place as the Holder hereof may from time to
time designate in writing to the Company.  Payment shall be credited first to
the accrued interest then due and payable and the remainder applied to
principal.  Prepayment of this Note may be made at any time without penalty.
 
3.           Transfer; Successors and Assigns.  The terms and conditions of this
Note shall inure to the benefit of and be binding upon the respective successors
and assigns of the parties.  Notwithstanding the foregoing, the Holder may not
assign, pledge, or otherwise transfer this Note without the prior written
consent of the Company. Subject to the preceding sentence, this Note may be
transferred only upon surrender of the original Note for registration of
transfer, duly endorsed, or accompanied by a duly executed written instrument of
transfer in form satisfactory to the Company.  Thereupon, a new note for the
appropriate principal amount and interest will be issued to, and registered in
the name of, the transferee.  Interest and principal are payable only to the
registered holder of this Note.
 
 
1

--------------------------------------------------------------------------------

 
 
4.           Governing Law.  This Note and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.
 
5.           Amendments and Waivers.  The Company hereby waives presentment,
demand for performance, notice of non-performance, protest, notice of protest
and notice of dishonor.  No delay on the part of the Holder in exercising any
right hereunder shall operate as a waiver of such right or any other right.  Any
term of this Note may be amended or waived only with the written consent of the
Company and the Holder.
 
6.           Security Interest.  As security for the prompt and complete payment
and performance in full of all the amounts due under this Note, the Company
hereby grants to the Holder a security interest in and continuing lien on all of
the Company’s right, title and interest in, to and under all of the Company’s
assets, tangible and intangible, whether now owned or existing or hereafter
acquired or arising, and wherever located (the “Collateral”).  The Holder agrees
to subordinate the foregoing security interest with respect to any liens in
connection with bank or other institutional financing approved by the Holder
(such approval not to be unreasonably withheld), or purchase money indebtedness.
 
7.           Company Covenant.  For so long as this Note is outstanding, the
Company shall not, without written consent of the Holder, sell or transfer any
Collateral outside of the ordinary course of business. Notwithstanding anything
to the contrary herein, nothing shall restrict the Company from using cash for
purposes of acquiring assets, capital stock or other equity interests from
unaffiliated third parties of the Company.
 
8.           No Usury.  This Note is hereby expressly limited so that in no
event whatsoever, whether by reason of deferment or advancement of loan
proceeds, acceleration of maturity of the loan evidenced hereby, or otherwise,
shall the amount paid or agreed to be paid to the Holder hereunder for the loan,
use, forbearance or detention of money exceed the maximum interest rate
permitted by the laws of the State of California.  If at any time the
performance of any provision involves a payment exceeding the limit of the price
that may be validly charged for the loan, use, forbearance or detention of money
under applicable law, then automatically and retroactively, ipso facto, the
obligation to be performed shall be reduced to such limit, it being the specific
intent of the Company and the Holder hereof that all payments under this Note
are to be credited first to interest as permitted by law, but not in excess of
(i) the agreed rate of interest hereunder, or (ii) that permitted by law,
whichever is the lesser, and the balance toward the reduction of principal.
 
9.           Members, Officers and Managers Not Liable.  In no event shall any
member, officer or manager of the Company be liable for any amounts due or
payable pursuant to this Note.
 
10.         Counterparts.  This Note may be executed in counterparts and by
facsimile, each of which will be deemed to be an original and all of which
together will constitute a single agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
This Secured Promissory Note was executed as of the date first above written.
 

  COMPANY:          
PACIFIC ENERGY DEVELOPMENT COMPANY LLC
         
 
By:
/s/ Frank C. Ingriselli        Frank C. Ingriselli      
Manager
             
Address:
     
9000 Crow Canyon Road
Suite 544
Danville, CA 94506
 

 
 
3

--------------------------------------------------------------------------------